Gregory, J.
There was an attempt to change the venue in this case from the Hendricks Common Pleas Court. The affidavit for the change was filed April 23d, 1868; the papers were filed in the court below on the 5th of June, three days before the commencement of the June term thereof. After an appearance by the appellee, the court on its own motion ordered the case to be stricken from the docket and certified back with the papers to the Hendricks Common Pleas, at the costs of the appellant. The case is still pending. There is no final judgment from which an appeal can be taken to this court. 2 G. & H. 269, sec. 550. The order remanding the case at the costs of the party taking the *148change is not embraced in section 576 of the code, authorizing appeals from certain interlocutory orders therein specified. 2 G. & H. 277.
C. C. Nave, for appellant.
L. M. Campbell, for appellee.
There is no question before this court as to the order complained of. It will be time to consider that when we know the result of the suit.
The appeal is dismissed at the costs of the appellant.